Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20   PageID.2978   Page 1 of 6




                                 Exhibit 1
       Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20   PageID.2979   Page 2 of 6




               · · · · ·IN THE DISTRICT COURT OF THE UNITED STATES
               · · · · · · FOR THE EASTERN DISTRICT OF MICHIGAN
               · · · · · · · · · · ·SOUTHERN DIVISION

               AFT MICHIGAN,
               · · · · · · · · Plaintiff,
               · · ·vs.· · · · · · · · · ·Case No. 17-cv-13292
               · · · · · · · · · · · · · ·Hon. Elizabeth A. Stafford
               PROJECT VERITAS, ET AL.,
               · · · · · · · · Defendants.
               _______________________________



               ·   ·   ·The Video Recorded Deposition of DAVID B. HECKER,
               ·   ·   ·Taken at 150 West Jefferson Avenue, Suite 100
N
               ·   ·   ·Detroit, Michigan,
a:::           ·   ·   ·Commencing at 10:06 a.m.,
0
LL
               ·   ·   ·Tuesday, October 15, 2019,
               ·   ·   ·Before Leisa M. Pastor, CSR-3500, RPR, CRR.




                              Fortz Legal Support

                             www .FortzLegal .com

                                844.730.4066
                                                1
  Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20   PageID.2980    Page 3 of 6
    AFT MICHIGAN vs PROJECT VERITAS, ET AL.                               Job 10221
    HECKER, DAVID 10/15/2019                                                    189


·1· ·Q.· ·I think that will be all we need for that.
·2· · · · · · · · · ·MARKED FOR IDENTIFICATION:
·3· · · · · · · · · ·EXHIBIT 28
·4· · · · · · · · · ·3:27 p.m.
·5· ·BY MR. MERSINO:
·6· ·Q.· ·You've just been handed what's been marked as
·7· · · · Deposition Exhibit 28, and it bears the label AFTMI
·8· · · · 0000180.· Do you agree with that?
·9· ·A.· ·Yes.
10· ·Q.· ·On the top there's a title or heading that says
11· · · · "Background on AFT Michigan versus O'Keefe and Project
12· · · · Veritas."
13· · · · · · · · · ·Do you recognize this document?
14· ·A.· ·No.
15· ·Q.· ·Do you know who drafted this document?
16· ·A.· ·I don't recall.
17· ·Q.· ·Do you know whether you helped draft the document?
18· ·A.· ·I may have provided input.· I highly doubt I helped
19· · · · draft it.
20· ·Q.· ·Okay.· Do you know if you were ever provided this
21· · · · document before?
22· ·A.· ·I don't remember, but I would have to say yes.
23· ·Q.· ·Okay.· Do you know why this document was created?
24· ·A.· ·Well, one, it is always good to get down on -- on
25· · · · paper the facts of the situation.· I don't know,


    scheduling@fortzlegal.com       fortzlegal.com            Toll Free: 844.730.4066

                                          2
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20   PageID.2981    Page 4 of 6
    AFT MICHIGAN vs PROJECT VERITAS, ET AL.                               Job 10221
    HECKER, DAVID 10/15/2019                                                    190


·1· · · · though, I don't recall the -- any specific purpose to
·2· · · · this document.
·3· ·Q.· ·Do you know who this document has been prepped -- who
·4· · · · it has been provided to?
·5· ·A.· ·I do not recall.
·6· ·Q.· ·In the second bullet point --
·7· ·A.· ·Uh-huh.
·8· ·Q.· ·-- it says, "At the end of her internship, AFT
·9· · · · Michigan became suspicious of the true intentions of
10· · · · Jorge Perez."
11· · · · · · · · · ·Do you recall anything further than what we
12· · · · discussed earlier as to who became suspicious of her
13· · · · true intentions?
14· ·A.· ·I don't -- I don't recall other than what we talked
15· · · · about.
16· ·Q.· ·Other than what we discussed earlier, do you remember
17· · · · what exactly made them suspicious?
18· ·A.· ·I knew at the time but I do not recall.
19· ·Q.· ·If you look at the next paragraph, the third one on
20· · · · the page, or actually, let's stick with that first
21· · · · paragraph there too.
22· ·A.· ·Okay.
23· ·Q.· ·It says, "The AFT and AFT Michigan legal counsel were
24· · · · promptly engaged to help coordinate the background
25· · · · search on Jorge Perez and to conduct interviews of AFT


    scheduling@fortzlegal.com       fortzlegal.com            Toll Free: 844.730.4066

                                          3
                                                                                        YVer1f
Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20                             PageID.2982        Page 5 of 6



                            Backgrounder on AFT Michigan v. O'Keefe and Project Vi!ritas




       •    In late May 2017, a young woman using an assumed name of Marissa Perez was introduced to
            AFT Michigan as a college student from the University of Michigan who was interested in public
            education. Not knowing that Perez was using false pretenses to get the internship and that she
            was not a student at the University of Michigan, AFT Michigan interviewed her and gave her an
            internship position for the summer. Perez spent the summer of 2017 at AFT Michigan working
            on a variety of projects, including a report on charter schools in Michigan. Perez's real name is
            Marisa Jorge.


       •    At the end of her internship, AFT Michigan became suspicious of the true intentions of
            Jorge/Perez and reached out to the AFT to help investigate her background. The AFT and AFT
            Michigan legal counsel were promptly engaged to help coordinate the background research on
            Jorge/Perez and to conduct interviews of AFT Michigan staff. It was discovered that: (1) Marisa
            Jorge/ Perez was using an assumed name; (2) she was not attending the University of Michigan
            but had graduated from Liberty University; (3) she had apparent links to James O'Keefe and
            Project Veritas; (4) she had befriended AFT Michigan staff and shown strong interest in
            grievances that were controversial and involved sexual misconduct by educators; and (5) she
            had stayed in the AFT Michigan offices late several evenings, and had entered the offices of staff
            as well as logged on to their computers.


       •    After consultation with the officers of AFT Michigan and the AFT, a decision was made to pursue
            litigation in state court against Marisa Jorge/Perez and Project Veritas. The purpose of the
            litigation is to prevent disclosure of any improperly made tapes or confidential AFT Michigan
            documents that were improperly obtained by Jorge and/or Project Veritas.


       •    Michigan has strong laws that prohibit two-party taping without permission of both parties, as
            well as robust protections against misappropriation of confidential and proprietary documents.


       •    On Thursday, Sept. 28, counsel for AFT Michigan filed a complaint and a motion for a temporary
            restraining order (TRO) in the Wayne County Circuit Court in Michigan. A hearing took place
            before Circuit Judge Brian Sullivan that afternoon.


       •    Judge Sullivan entered a TRO on Thursday afternoon against Jorge/Perez and her "agents,
            employees, and those acting in concert (with her) from publishing, releasing to the public or
            otherwise disclosing private confidential and confidential information pertaining to or relating to



  9/29/17
                                                                              EXHIBITNO.-6":ZU.--
                                                                              FORIDENT/F/CAaT
                                                                                            ON
                                                                              DATE:  !0--/      -
                                                          4                           ' CSR,CAR •
                                                                              LeisaPastor,

                                                                                                            AFTMI0000180
Case 4:17-cv-13292-LVP-EAS ECF No. 124-2 filed 03/10/20                                PageID.2983          Page 6 of 6



             the Plaintiff AFT Micbigan, its officers, employees, or affiliated local unions until further order of
             the court." Judge Sullivan found that it appeared that Jorge and Project Veritas had secured
             "access to private, confidential and proprietary information and ... defendants intend to publish
             this information for the purposes of characterizing Plaintiff in a false light and/or to publish
             information that is confidential and/or proprietary."


       •     The TRO will be in place for 14 days, and there will be a hearing on Oct. 5, 2017, at which
             Jorge/Perez and Project Veritas will be summoned to appear; the court will hear arguments and
             evidence on whether to continue to keep the TRO in place and/or issue an injunction.


       •     On Friday, Sept. 29, multiple efforts were made to serve Jorge and Project Veritas with the TRO,
             the complaint and related legal filings.


       •     AFT Michigan and the AFT will use all resources at their disposal to enforce this TRO and take
             other legal action, including pursuing criminal charges, if necessary.




   9/29/17




                                                            5
                                                                                                                AFTMI0000181
